 

Case 1:20-cv-02331-RCL Document 7-1 Filed 08/25/20 Page 1of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

LEZMOND CHARLES MITCHELL

Register Number 48685-008
U.S. Penitentiary Terre Haute
Terre Haute, IN 47802

Plaintiff,
Vv.

WILLIAM P. BARR
Attorney General

U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530;

JEFFREY A. ROSEN

Deputy Attorney General

U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530;

ROSALIND SARGENT-BURNS
Acting Pardon Attorney

Office of the Pardon Attorney
950 Pennsylvania Avenue, NW
Washington, DC 20530;

MICHAEL CARVAJAL
Director

Federal Bureau of Prisons
U.S. Department of Justice
320 First St., NW
Washington, DC 20534;

JEFFREY E. KRUEGER
Regional Director

Federal Bureau of Prisons
North Central Region

U.S. Department of Justice
400 State Avenue, Suite 800
Kansas City, KS 66101;

Civil Action No. 1:20-CV02331-RCL

CAPITAL CASE
 

Case 1:20-cv-02331-RCL Document 7-1 Filed 08/25/20 Page 2 of 3

and

T.J. WATSON

Complex Warden

U.S. Penitentiary Terre Haute
4700 Bureau Road South
Terre Haute, IN 47802,

In their official capacities; and,

U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530

Federal Bureau of Prisons
U.S. Department of Justice
320 First St., NW
Washington, DC 20534

Office of the Pardon Attorney
950 Pennsylvania Avenue, NW
Washington, DC 20530;

ee Oe eee eee SS WS ae a

Defendants.

DECLARATION OF KIRA GILLESPIE

Je L, Kira Gillespie, hereby declare that I am employed at the Office of the Pardon
Attorney as a Senior Attorney Advisor. I have been employed in that position since January 11,
2015, and I have been employed at the Office since November 8, 2010.

2: [have reviewed Plaintiff's complaint (Dkt. 1) and his motion and memorandum in
support of preliminary injunction (Dkt. 1-11) in the above-captioned action. I make this
declaration in support of Defendants’ opposition to the motion for preliminary injunction.

3. I was the Senior Attorney assigned to review Plaintiffs clemency petition. In that
capacity, I was responsible for overseeing the review of Plaintiff's clemency materials,

coordinating communication with other clemency stakeholders to obtain their responses,
 

Case 1:20-cv-02331-RCL Document 7-1 Filed 08/25/20 Page 3 of 3

scheduling and conducting the necessary meetings with Plaintiff's attorneys, and drafting the
recommendation that the Office makes to the Deputy Attorney General and the White House.

4. Plaintiff submitted his clemency petition on August 30, 2019, supplemental
materials in support of his clemency petition on September 19, 2019, and renewed clemency
petition on July 31, 2020. Plaintiffs attorneys provided an oral presentation to the Office of the
Pardon Attorney on August 11, 2020, and ad hoc additional supplements to their submissions since
that time. The Office has had time to review, and has collectively reviewed the substance, of all
the materials submitted.

5: Having received both written and oral submissions from Plaintiff, the Office has
completed its investigation, assembled a thorough appendix of all submitted and researched
materials, and the Department of Justice has made its recommendation to the President of the
United States. See 28 C.F.R. §§ 1.6 and 1.10. Accordingly, no additional time is needed to
complete the executive clemency process for Plaintiff.

6. The Department does not disclose when its recommendation is sent to the President,
or the nature of that recommendation, because that information is privileged and confidential.

dL. The President may decide to act affirmatively on a request for clemency or may
simply decline to exercise his authority without making an express determination.

Pursuant to the provisions of 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct. Executed on this 25th day of August, 2020.

K, Ja 4

Office of the Pardon Attorney
Senior Attorney Advisor

we

 
